Title: To Benjamin Franklin from Robert Morris, 28 September 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Philadelphia. 28 Sept. 1782
In my Letter of yesterday, I have dwelt on the resolutions of Congress, in the manner requir’d by my duty as their Servant. I will now add a few hints, as Your friend. Your Enemies industriously publish that your age & indolence have unabled you for your station, that a Sense of obligation to France Seals your lips when you should ask their aid, & that (whatever your friends may say to the contrary) both your connections & Influence at Court are extremely feeble. I need not tell you that Messieurs Lee & company are among the foremost who make these assertions, & many others not worth mention, I should not have given you the pain of reading even these but that (as you will see from the resolution of the twenty third instant) Congress have believed your grateful sensibilities might render you unwilling to apply with all that warmth which the sense of their Necessities convinces them is necessary. In addition to the general reflection how envy has pursued superior merit in all Ages, You will draw a farther consolation from this, that many who censure you are well disposed to cast like censure on France, & would fain describe her as acting only the part of self interest, without a wishe to render us effectual aid. You will I am sure attribute what I now say to a friendly desire of apprizing you of things useful for you to know, & you will so act, as to convince every man that your exertions are what I verily believe them to be.
I am Sir, Your most obedient Servant
Robt Morris
His Excellency Benjm. Franklin Esqre.1st
 
Endorsed: Mr Morris Officer of Finance Sept. 28. 1782 on Personal or private Affairs
Notation: (By C No. 4)
